Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “315” has been used to designate both the sleeve (Paragraph 0140 of the PGPub) and “tube” (Paragraph 0141 of the PGPUB) where the tube appears to be different from the sleeve in that it extends along the sleeve.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cornhill et al. (US 2015/0150436) in view of Avitsian et al. (US 2012/0157771).
Regarding Claim 1, Cornhill discloses:
Apparatus comprising: 
a sleeve (15) adapted to be slid over the exterior of an endoscope (see Paragraph 0115); 
a proximal balloon (20) secured to the sleeve near the distal end of the sleeve; 
a push tube (30) slidably mounted to the sleeve (Paragraph 0115); and
a distal balloon (35) secured to the distal end of the push tube.
Cornhill does not explicitly disclose a fitting for allowing air to be evacuated from the space between the sleeve and the endoscope.  Avitsian teaches using a fitting (226) for supplying a negative pressure source to create a suction-fit between an endoscope and an outer sleeve (Paragraph 0038).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cornhill’s device to include Avitsian’s fitting.  Such a modification provides a means to fit the sleeve tightly to the endoscope body (see Avitsian Paragraph 0039).

Regarding Claim 3, Cornhill does not explicitly disclose a proximal seal disposed adjacent to the proximal end of the sleeve for sealing the sleeve to the endoscope.  Avitsian teaches using such a seal to hold the sheath to the scope (see Avitsian 

Regarding Claim 4, Cornhill does not explicitly disclose a tube, wherein the tube has its proximal end connected to the fitting and extends down the sleeve so that the distal end of the tube is disposed adjacent to the distal end of the sleeve.  Avitsian teaches using a tube extending the length of the sheath to be used for removing fluid (Paragraph 0052).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cornhill’s device to include Avitsian’s tube.  Such a modification incorporates Avitsian’s own design as to how to suction fluid from the sleeve.  Extending a tube along the length of the sleeve allows for fluid to be efficiently removed from the entirety of the sleeve.

Regarding Claim 5, Cornhill and Avitsian further disclose wherein the tube has at least one additional opening along its length (Avitsian Paragraph 0052 indicating that the tube may be perforated).  As discussed above in respect to claim 4, the use of multiple holes helps efficiently remove fluid from the entire length of the sleeve as opposed to having only a single hole.

Regarding Claim 6, Cornhill discloses:

providing apparatus comprising: 
a sleeve (15) adapted to be slid over the exterior of an endoscope (Paragraph 0115); 
a proximal balloon (20) secured to the sleeve near the distal end of the sleeve; 
a push tube (30) slidably mounted to the sleeve (Paragraph 0115); and
a distal balloon (35) secured to the distal end of the push tube;
positioning the sleeve over the exterior of an endoscope (see Paragraph 0115 indicating that the sleeve is positioned over the endoscope).
Cornhill does not explicitly disclose a fitting for allowing air to be evacuated from the space between the sleeve and the endoscope; and using the fitting to evacuate air from the space between the sleeve and the endoscope so as to cause the sleeve to close down on, and grip, the endoscope.  Avitsian teaches using a fitting (226) for supplying a negative pressure source to create a suction-fit between an endoscope and an outer sleeve (Paragraph 0038).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cornhill’s device to include Avitsian’s fitting.  Such a modification provides a means to fit the sleeve tightly to the endoscope body (see Avitsian Paragraph 0039).

Regarding Claim 8, Cornhill does not explicitly disclose a proximal seal disposed adjacent to the proximal end of the sleeve for sealing the sleeve to the endoscope.  Avitsian teaches using such a seal to hold the sheath to the scope (see Avitsian Paragraph 0038 indicating that a sealing feature at the proximal end is used to hold the 

Regarding Claim 9, Cornhill does not explicitly disclose a tube, wherein the tube has its proximal end connected to the fitting and extends down the sleeve so that the distal end of the tube is disposed adjacent to the distal end of the sleeve.  Avitsian teaches using a tube extending the length of the sheath to be used for removing fluid (Paragraph 0052).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cornhill’s device to include Avitsian’s tube.  Such a modification incorporates Avitsian’s own design as to how to suction fluid from the sleeve.  Extending a tube along the length of the sleeve allows for fluid to be efficiently removed from the entirety of the sleeve.

Regarding Claim 10, Cornhill and Avitsian further disclose wherein the tube has at least one additional opening along its length (Avitsian Paragraph 0052 indicating that the tube may be perforated).  As discussed above in respect to claim 9, the use of multiple holes helps efficiently remove fluid from the entire length of the sleeve as opposed to having only a single hole.

Regarding Claim 11, Cornhill further discloses positioning the endoscope and the apparatus in a body lumen (Paragraph 0033); inflating the proximal balloon .

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cornhill et al. (US 2015/0150436) and Avitsian et al. (US 2012/0157771) as applied to claims 1 and 6 above, and further in view of Hotto et al (US 2011/0301414).
Cornhill and Avitsian disclose the invention substantially as claimed as stated above.
Regarding Claims 2 and 7, they do not explicitly disclose a distal seal disposed adjacent to the distal end of the sleeve for sealing the sleeve to the endoscope.  Hotto teaches placing seals at the proximal and distal ends of a sheath to seal the portion of the endoscope within the sheath (Paragraph 0046).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cornhill and Avitsian’s device to include Hotto’s distal seal.  Such a modification works with Cornhill and Avitsian’s device because Cornhill’s sleeve is open at the distal end to allow for the push tube to extend distally such that a distal seal will prevent fluid from inadvertently entering the sleeve at the distal end.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Soble et al. (US 6,547,724) discloses a sleeve with an evacuation fitting; Farhadi (US 2016/0045099) discloses a sleeve with proximal and distal closure mechanisms.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795